Citation Nr: 1042637	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-03 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability, to 
include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from November 1950 to August 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran developed a chronic left knee disability, including 
degenerative joint disease, as a result of service.


CONCLUSION OF LAW

A left knee disability, including degenerative joint disease, was 
incurred in service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(b) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service 
connection for a left knee disability, which constitutes a 
complete grant of the Veteran's claim.  Therefore, no discussion 
of VA's duty to notify or assist is necessary.

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case the Veteran's examination at entrance to service in 
November 1950 revealed no disability of the left knee.  Later in 
November 1950 the Veteran was treated for pain of the left medial 
tibial collateral ligament.  The Veteran reported that he injured 
his left knee playing football in high school.  He was prescribed 
physical therapy.  The Veteran was again treated for his left 
knee in March 1951 and he reported minimal locking short of 
extension.  The Veteran again reported a preservice injury to the 
left knee.  There was a question of some laxity or possible loose 
bodies.  It was also noted that it was possible there was a loose 
piece of cartilage in the left knee.  X-rays of the left knee 
were negative.  On discharge examination in August 1954 the 
Veteran reported that he injured his knee playing football before 
service.  He reported a trick knee that went lame and very weak 
during damp weather.  

The Veteran submitted a photograph taken when he was in service 
which showed him wearing a brace on his left knee.  The Veteran 
reported that he wore the brace on his left knee all through 
service.

Because the Veteran is entitled to a presumption of soundness, 
the Board must determine whether, under 38 U.S.C.A. § 1111, the 
presumption of soundness is rebutted by clear and unmistakable 
evidence.  The burden of proof is on VA to rebut the presumption 
by producing clear and unmistakable evidence that a disability 
existed prior to service and that it was not aggravated during 
service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the United States Court of Appeals for Veterans Claims 
(Court) established that the burden falls on the government to 
rebut the presumption of soundness by clear and unmistakable 
evidence that the disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability was 
due to the natural progress of the preexisting condition.  38 
U.S.C.A. § 1153 (West 2002).  Wagner v. Principi, 370 F.3d 1089 
(2004).

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
indicated that "a bare conclusion, even one written by a medical 
professional, without a factual predicate in the record does not 
constitute clear and unmistakable evidence sufficient to rebut 
the statutory presumption of soundness."  The Court held that 
the presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or recorded 
history" in the record.

In this case the Veteran was not found to have any left knee 
disability on examination for entrance to service.  Although the 
Veteran later reported on three occasions during service that he 
had a preexisting left knee injury, a recorded history provided 
by a lay witness does not constitute competent medical evidence 
sufficient to overcome the presumption of soundness, even when 
such is recorded by medical examiners.  See Gahman v. West, 13 
Vet. App. 148, 150 (1999).  Consequently the Board finds that the 
presumption of soundness has not been overcome and it must be 
presumed that the Veteran's left knee was sound at entrance to 
service.

The question now becomes whether the Veteran's current left knee 
disability developed as a result of service.  The record reveals 
that the Veteran underwent left knee surgery in 1970, 1979, 2002, 
and 2008.  The Veteran maintains that he has had continuous left 
knee disability ever since service.  The Board notes that the 
Veteran is competent to report left knee symptoms such as pain, 
weakness, and laxity.  See Barr v. Nicholson, 21 Vet. App. 303, 
308 (2007).  The Board further finds that the Veteran's reports 
of continuous left knee pain and weakness since service are 
credible.  His report of continuous pain and weakness are 
supported by the Veteran's statement in August 1954 that he had a 
trick knee that became lame and weak in damp weather.  This 
contemporaneous statement to a physician indicates chronic left 
knee disability more than 56 years ago.

On VA examination in July 2009 the diagnosis was degenerative 
joint disease of the left knee status post total knee replacement 
and the examiner opined that the Veteran's disability started 
long after the Veteran was released from service.  The Board does 
not assign any probative value to this opinion.  The Board notes 
that the examiner did not have access to the Veteran's medical 
records at the time of the examination and that when the examiner 
was provided the Veteran's claims file to review later in July 
2009 he stated that he was unable to opine as to the onset of the 
Veteran's left knee disability without resorting to speculation.  

The Board also does not find an August 2010 VA physician's 
assistant opinion to carry much probative weight.  He opined that 
the Veteran's left knee disability preexisted service and was not 
permanently aggravated beyond the normal progression due to the 
four years of military service.  As noted above, the Veteran's 
left knee is presumed to have been sound on entry to service.  
Consequently, the August 2010 opinion is not considered to be 
probative regarding the Veteran's claim.

Overall, the Board has reviewed all of the evidence of record and 
concludes that it is clear that the question of whether the 
Veteran's current left knee disability first manifest in service 
is, at minimum, in equipoise.  When there is approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, as the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the Veteran 
prevails, and service connection for a left knee disability, to 
include degenerative joint disease, is warranted.


ORDER

Entitlement to service connection for a left knee disability, to 
include degenerative joint disease, is granted.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


